                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    KENNETH CUNNINGHAM,
                 Plaintiff,                                No. C19-1022-LTS
    vs.                                              ORDER ON DEFENDANTS’
                                                    JOINT MOTION TO DISMISS
    PRAIRIE FARMS DAIRY, INC. and                        COUNTS I and II
    EAST SIDE JERSEY DAIRY, INC.,
                 Defendants.
                                    ____________________

                                    I.   INTRODUCTION
          This case is before me on defendants’ joint motion (Doc. No. 8) to dismiss Counts
I and II of the state court petition. Plaintiff Kenneth Cunningham has filed a resistance
(Doc. No. 10) and defendants have filed a reply (Doc. No. 15). The motion is fully
submitted and ready for decision.


                              II.   PROCEDURAL HISTORY
          Cunningham filed his petition in the Iowa District Court for Dubuque County on
July 10, 2019, asserting two claims (Counts I and II) under the Iowa Civil Rights Act
(ICRA) and one claim (Count III) under the Americans with Disabilities Act (ADA). See
Doc. No. 3.1 The defendants were served with notice of the action “on or after August
15, 2016.” Doc. No. 1 at 1. On August 30, 2019, defendants removed the case to this
court, invoking the court’s federal question jurisdiction, based on the ADA claim, along
with supplemental jurisdiction over the ICRA claims. Id. at 2. Defendants then filed
their pending motion to dismiss Counts I and II (the ICRA claims).


1
 As will be discussed below, the date on which Cunningham filed his petition is a point of
contention in this motion.



          Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 1 of 7
                          III.   APPLICABLE STANDARDS
      The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
      “short and plain statement of the claim showing that the pleader is entitled
      to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
      544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)], the pleading standard
      Rule 8 announces does not require “detailed factual allegations,” but it
      demands more than an unadorned, the-defendant-unlawfully-harmed-me
      accusation. Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478
      U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986)). A pleading
      that offers “labels and conclusions” or “a formulaic recitation of the
      elements of a cause of action will not do.” 550 U.S. at 555, 127 S. Ct.
      1955. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid
      of “further factual enhancement.” Id., at 557, 127 S. Ct. 1955.
      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant's liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A motion to dismiss under Rule 12(b)(6)
is appropriate to dismiss a claim as time-barred. See Humphrey v. Eureka Gardens Pub.
Facility Bd., 891 F.3d 1079, 1081 (8th Cir. 2018). In determining whether a claim is
time-barred, “[t]he court may consider the pleadings themselves, materials embraced by
the pleadings, exhibits attached to the pleadings, and matters of public record.” Mills v.
City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010).


                                            2

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 2 of 7
                                     IV.    ANALYSIS
       Defendants argue that Cunningham’s claims under the ICRA should be dismissed
because he failed to file his state court petition within 90 days after the Iowa Civil Rights
Commission (ICRC) issued his administrative release. Doc. No. 8 at 1. They claim that
the ICRC issued the administrative release on April 3, 2019, but Cunningham did not file
his petition until 98 days later on July 10, 2019, as noted by the state court’s electronic
document management system. Doc. No. 21 at 1–2.
       Cunningham responds by arguing that the correct filing date for his petition is July
2, 2019, which was the last day of the 90-day period. Doc. No. 10 at 1. He explains
that he attempted to file the petition on July 2, but the state court clerks were unable to
process the petition. Id. at 1–2. He claims that the court did not notify him about this
filing error until July 8, 2019, after the 90-day period had passed. Id. at 2. He argues
that under Iowa’s rules for electronic filing, his July 10 petition relates back to July 2 due
to the filing error. Id.
       Defendants counter Cunningham’s resistance on two points. First, they point out
that Cunningham filed his resistance seven days after the deadline required by Local Rule
7. Doc. No. 15 at 1. Accordingly, they contend that their motion to dismiss should be
deemed unresisted. Id. at 2. Second, distinguishing this case from Jacobs v. Iowa
Department of Transportation, 887 N.W.2d 590 (Iowa 2016), defendants argue that
Cunningham’s filing on July 10, 2019, does not relate back to July 2, 2019, thus requiring
dismissal of the ICRA claims. Id. at 3–4. I will address these arguments separately.


       A.     The Untimely Resistance
       Defendants are correct that Cunningham filed his resistance to the motion to
dismiss seven days beyond the applicable, 14-day deadline. N.D. Ia. L.R. 7(e) (“Each
party resisting a motion must, within 14 days after the motion is served, file a resistance
. . .”). They cite Rayhons v. Brunes, No. 16-CV-3084-LRR, 2016 WL 4975205, at *2
(N.D. Iowa Sept. 16, 2016), in arguing that I should not consider Cunningham’s
                                              3

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 3 of 7
resistance due to the untimely filing. However, under the unique circumstances present
here, I find defendants’ position to be ill-advised (to put it charitably). The relevant
chronology is as follows:
Sept. 6, 2019:        Defendants file their motion (Doc. No. 8) to dismiss but, in
                      violation of Local Rule 7(d), do not file a supporting brief.

Sept. 27, 2019:       Cunningham files his resistance (Doc. No. 10) to the motion to
                      dismiss seven days too late but without the benefit of the defendants’
                      still-missing supporting brief.

Sept. 30, 2019:       Defendants file a motion (Doc. No. 12) for leave to file an untimely
                      supporting brief, 24 days after they filed their motion to dismiss.
                      Among other things, they contend that they “will be prejudiced if
                      they are not allowed leave to file the Brief in Support of Defendants’
                      Joint Motion to Dismiss.” Doc. No. 12 at 1.2

Oct. 4, 2019:         Defendants file a timely reply (Doc. No. 15) to Cunningham’s
                      resistance to the motion to dismiss. At this point, they are clearly
                      aware of their own violation of the court’s local rules. Yet for some
                      reason that I cannot fathom, this does not stop them from arguing
                      that Cunningham’s resistance should be stricken as untimely.

Oct. 16, 2019:        After waiting to see if Cunningham would file a resistance to
                      defendants’ motion for leave to file an untimely brief (he did not), I
                      granted the motion and gave Cunningham the option of filing a
                      responsive brief within 14 days. He did not file a responsive brief.

Under this scenario, if I were to take the hardline stance the defendants advocate, I would
be compelled to deny their own motion to dismiss due to their failure to file a supporting
brief with the motion, as required by this court’s rules. Likewise, I would have been
compelled to deny their request, 24 days later, to file an untimely supporting brief due to
their failure to comply with Local Rule 7(k). Because both parties have contributed
mightily to turning a simple motion to dismiss into procedural anarchy, I will exercise

2
 Adding to the irony, defendants violated Local Rule 7(k) by failing to state, in the motion for
leave to file an untimely brief, that they had conferred with opposing counsel to determine
whether the motion would be opposed.
                                               4

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 4 of 7
my discretion to excuse the fact that the resistance was filed seven days too late. As
such, I decline defendants’ invitation to strike the resistance.


       B.     Relation Back
       Defendants argue that Jacobs provides the proper analysis for this issue. I agree.
In that case, the Iowa Supreme Court held that an electronic filing that is resubmitted
after being rejected due to clerical errors “can relate back to the original filing date” in
some circumstances. Jacobs, 887 N.W.2d at 599. The court adopted a three-part test to
determine when filings relate back: (1) the party submitted the document to the electronic
document management system before the deadline and the document “was otherwise
proper except for minor errors in the electronic cover sheet,” (2) the proposed filing was
returned after the relevant deadline because of the minor errors and (3) “the party
promptly resubmitted the filing after correcting the errors.” Id.
       Cunningham clearly meets the first part of the test, as he attempted to file his
petition on July 2, 2019, which was within (albeit the last day of) the 90-day deadline.
After that, however, the situation is not so clear. Cunningham’s Exhibits 3 and 4 (Doc.
Nos. 11-3 and 11-4) are subject to differing interpretations, neither of which is conclusive
in the context of a Rule 12(b)(6) motion. Exhibit 3 appears to contain two separate email
messages, one with a header showing a “sent” date and time of Monday, July 8, 2019,
at 1:53 p.m., and one that includes a date of July 2, 2019, at 1:26 p.m. Doc. No. 11-3.
The July 8 message is directed to Jane Nigg, whose identity is unclear from the record
but may be an employee of Cunningham’s counsel. Id. The July 2 message is directed
to Zeke R. McCartney, who is Cunningham’s counsel of record in this case. Id. At first
glance, the July 8 message seems to be a forwarded or re-sent version of the July 2
message but, again, that is not clear from the record.
       The substance of the message, whether sent on July 2 or July 8 (or both) is very
clear. The message states that the attempted filing was being returned “for clarification
or correction in accordance with rule 16.308(2)(d).” Id. The message further explains
                                              5

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 5 of 7
that “not all parties were added to the case as listed on your petition” and states that
“[t]he check you’ve provided will be mailed back to you today.” Id. There is no doubt
that the message provided notice that attempted filing had been rejected. The issue that
remains unclear at this point is when the rejection message was sent and received.
       Mr. McCartney has not provided an affidavit on this issue. However he represents
in an unsworn filing that July 8, 2019, at 1:53 p.m. is the date and time of the rejection
notice, while July 2, 2019, at 1:26 p.m. is the date and time of the attempted filing. Doc.
No. 11 at 2, ¶ 6. This is corroborated, at least to some extent, by the fact that the notice
states that the filing fee check “will be mailed back to you today” and the cover letter
(Exhibit 4) that accompanied the returned check was dated July 8, 2019. Doc. No. 11-
4.
       By contrast, it is also possible to interpret Cunningham’s Exhibit 3 as showing that
Mr. McCartney was electronically notified of the rejection on July 2, 2019, at 1:26 p.m.,
and that the notification was either forwarded or re-sent to Jane Nigg on July 8, 2019, at
1:53 p.m. Doc. No. 11-3. Based on the current record, I cannot determine which
interpretation is correct.
       The difference between July 2 and July 8 is material to the Jacobs analysis. If
Cunningham, through his counsel, learned of the petition’s rejection early on the
afternoon of July 2, then the deadline had not yet expired and sufficient time remained to
fix the error. Cunningham acknowledges this. Doc. No. 10 at 2, ¶ 5. In this scenario,
Cunningham would fail the Jacobs test and his July 10 petition would not relate back to
July 2.
       By contrast, if the notice of rejection was not issued until July 8, then the deadline
had expired and Cunningham, by re-filing the petition on July 10, “promptly resubmitted
the filing after correcting the errors.” Jacobs, 887 N.W.2d at 599. In this scenario, the
Jacobs analysis would tip in Cunningham’s favor and his July 10 petition would relate
back to July 2.


                                             6

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 6 of 7
      Because I cannot resolve this factual issue on the current record, the motion to
dismiss Counts I and II must be denied. Defendants are free to submit this issue again
on a motion for summary judgment after the factual record has been more-fully
developed.


                                 V.     CONCLUSION
      For the foregoing reasons, defendants’ joint motion to dismiss (Doc. No. 8)
plaintiffs’ claims under the Iowa Civil Rights Act (Counts I and II) is denied.


      IT IS SO ORDERED.
      DATED this 27th day of November, 2019.




                                                __________________________
                                                Leonard T. Strand, Chief Judge




                                            7

      Case 2:19-cv-01022-LTS-KEM Document 26 Filed 11/27/19 Page 7 of 7
